Exhibit 10.23

NONQUALIFIED STOCK OPTION AWARD

UNDER THE

2009 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

Effective as of [                    ] (the “Grant Date”),
[                    ] (the “Participant”) is hereby granted the following
Nonqualified Stock Option Award (the “Award”) under the 2009 Praxair, Inc. Long
Term Incentive Plan (the “Plan”), subject to the terms and conditions of the
Plan, which are incorporated herein by reference, and those set forth below. The
Plan shall control in the event of any conflict between the terms and conditions
of the Plan and those set forth in this Award.

This Award has been conveyed and will be managed online, and the Participant’s
online acceptance and acknowledgement of this Award constitutes his or her
acceptance of all of the terms and conditions of the Plan and this Award. A copy
of the Plan has been made available to the Participant, and the Participant
hereby acknowledges that he or she has read and understands the Plan and this
Award.

Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan, as the same may be amended from time to time. For purposes of this
Award, Praxair, Inc. (the “Company”) and its Subsidiaries are collectively
referred to herein as “Praxair.”

1. Grant of Option. The Company hereby grants to Participant, as of the Grant
Date, a Nonqualified Stock Option to purchase all or any part of the aggregate
of [            ] Shares (the “Option Shares”) at the Option Price of
$             per Share. This Award will be exercisable only as hereinafter
provided.

2. Expiration Date. Except as otherwise provided herein, this Award shall expire
on the tenth anniversary of the Grant Date and in no event may this Award be
exercised on or after such date.

3. Exercisability; Treatment upon Termination of Service.

 

  a. Exercisability Generally. Except as otherwise provided in either the Plan
or this Section 3, this Award shall become exercisable as to [            ] of
the Option Shares on each of the [            ] anniversaries of the Grant Date.
Once this Award has become exercisable, it shall continue to be exercisable
until the earlier of its expiration date or the termination of the Participant’s
rights hereunder pursuant to either the Plan or this Award. In the event that
the number of Option Shares is not evenly divisible by [            ], the
remaining amount shall be added to the last vesting period. Notwithstanding the
foregoing, this Award shall become immediately vested and exercisable as to all
of the Option Shares upon the occurrence of the Participant’s death while the
Participant remains actively employed by Praxair.

 

  b. Termination of Employment. This Award is exercisable by the Participant
only while the Participant is in active employment with Praxair and will be
immediately forfeited upon the effective date of the Participant’s termination
of employment with Praxair (an individual who is employed by a Subsidiary shall
be deemed to have terminated employment for purposes of this Award at such time
as the employing entity ceases to be a Subsidiary), except that this Award shall
continue to be exercisable following the effective date of the Participant’s
termination of employment with Praxair as follows:

 

  i. Death. In the event the Participant’s employment terminates by reason of
his or her death, this Award shall continue to be exercisable by the
Participant’s designated beneficiary at any time prior to the earlier of the
third anniversary of the Participant’s death or the Award’s expiration date and
thereafter shall be forfeited.



--------------------------------------------------------------------------------

  ii. Total and Permanent Disability. In the event the Participant becomes
Totally and Permanently Disabled while employed by Praxair, this Award shall
continue to be exercisable at any time prior to its expiration date; provided,
however, that following the determination of the Participant’s Total and
Permanent Disability, this Award shall only become exercisable in accordance
with Section 3.a. For purposes of this Award, the Participant shall be “Totally
and Permanently Disabled” if the Participant is determined to be unable to
engage in any substantial gainful activity because of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

 

  iii. Termination After Satisfying Age/Service Requirement. In the case of the
Participant’s termination of employment with Praxair for any reason other than
for cause, and not due to the Participant’s death or Total and Permanent
Disability, after: (A) attaining age 65; (B) attaining age 62 and completing at
least 10 years of employment with Praxair; or (C) having accumulated 85 points,
where each year of the Participant’s age and each year of employment with
Praxair, count for one point (collectively, the “Age/Service Requirement”), this
Award shall continue to be exercisable at any time prior to its expiration date;
provided, however, that following the Participant’s satisfaction of the
Age/Service Requirement, this Award shall only become exercisable in accordance
with Section 3.a.; and provided further, that in the event of the Participant’s
termination of employment with Praxair prior to the first anniversary of the
Grant Date, regardless of satisfying the Age/Service Requirement, this Award
shall never become vested and exercisable and shall be immediately forfeited
upon the effective date of the Participant’s termination of employment with
Praxair.

 

  iv. Termination by Action of Praxair Other than for Cause. In the event of the
Participant’s termination of employment by action of Praxair other than for
cause prior to the Participant’s satisfaction of the Age/Service Requirement and
not due to the Participant’s death or Total and Permanent Disability, this Award
shall continue to be exercisable by the Participant at any time prior to the
earlier of the third anniversary of the effective date of the Participant’s
termination or the Award’s expiration date and thereafter shall be forfeited;
provided, however, that following such termination of the Participant’s
employment, this Award shall only become exercisable in accordance with
Section 3.a.; and provided further, that in the event such termination of the
Participant’s employment by Praxair occurs prior to the first anniversary of the
Grant Date, this Award shall never become exercisable and shall be immediately
forfeited upon the effective date of such termination of the Participant’s
employment. For purposes of this Award, the Participant’s termination by action
of Praxair for cause, shall include, but not be limited to, the Participant’s
termination by action of Praxair for violation of Praxair’s Standards of
Business Integrity or poor performance.

 

  v. Change in Control. In the event of a Change in Control, the provisions of
Article 16 of the Plan shall apply.

4. Transferability.

 

  a. This Award is not transferable other than:

 

  i.

in the event of the Participant’s death, in which case this Award shall be
transferred pursuant to the beneficiary designation then on file with the
Company, or, in the

 

2



--------------------------------------------------------------------------------

 

absence of such a beneficiary designation, to the Participant’s executor,
administrator, or legal representative, or

 

  ii. if the Participant has met the Company’s stock ownership guidelines
applicable to him/her at the time of such proposed transfer, by the Participant,
as a gift and without consideration, in whole or in parts to;

 

  (A) the Participant’s spouse, children (including by adoption), stepchildren
or grandchildren (“immediate family members”),

 

  (B) a partnership in which such immediate family members are the only
partners, or

 

  (C) a trust for the exclusive benefit of such immediate family members; or

 

  iii. in the case of a transferee’s, beneficiary’s or distributee’s death, to
his/her estate, in which case this Award may be exercised only by the executor
or administrator of such estate and shall not be subject to further transfer; or

 

  iv. pursuant to a domestic relations order.

 

  b. Any transfer of this Award, in whole or in part, is subject to acceptance
by the Company in its sole discretion and shall be affected according to such
procedures as the Company’s Vice President, Human Resources may establish.

 

  c. The provisions of this Award, relating to the Participant, shall apply to
this Award notwithstanding any transfer to a third party.

5. Exercise of Option.

 

  a. Notice of Exercise. This Award may be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures which may be authorized by the Committee, setting forth the number of
Option Shares with respect to which the Award is to be exercised, accompanied by
full payment for the Option Shares. The Award may be exercised only in a whole
number of Shares.

 

  b. Exercise Price Payment. A condition of the issuance of the Shares as to
which this Award is exercised shall be the payment of the Option Price. The
Option Price shall be payable to the Company in full either: (i) in cash or its
equivalent; (ii) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Market Price at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (iii) by having the Company
withhold Shares that otherwise would be delivered to the exerciser pursuant to
the exercise of the Option having a value equaling the aggregate Option Price
due; (iv) by a cashless (broker-assisted) exercise; (v) by a combination of (i),
(ii), (iii) and/or (iv); or (vi) any other method approved or accepted by the
Committee in its sole discretion. Unless otherwise determined by the Committee,
all payments under all of the methods indicated above shall be paid in United
States dollars.

 

  c.

Taxes. To enable Praxair to meet any applicable federal, state, city, local or
foreign withholding tax requirements arising as a result of the exercise of the
Award, the

 

3



--------------------------------------------------------------------------------

 

exerciser shall pay Praxair the amount of tax to be withheld, if any, (i) in
cash, (ii) in whole Shares owned by the exerciser prior to exercising the Award,
(iii) by having Praxair withhold Shares that would otherwise be delivered
pursuant to the exercise of the Award, or (iv) in a combination of cash and a
delivery of whole Shares. The value of any Shares so delivered or withheld shall
be the Market Price on the date when the withholding for taxes is required to be
made. Praxair reserves the right to (i) disapprove an exerciser’s election to
utilize any of the alternatives under this Section, and (ii) to delay the
completion of any exercise of this Award until the applicable withholding tax
has been paid.

 

  d. Delivery of Shares. Upon the exercise of an Award with respect to a part or
all of the Option Shares in the manner and within the time herein provided, the
Company shall issue and deliver to the exerciser, or to the exerciser’s dividend
reinvestment account, the number of Shares with respect to which the Award was
exercised.

6. Other Terms and Conditions. It is understood and agreed that the Award
evidenced hereby is subject to the following terms and conditions:

 

  a. No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Praxair nor
shall this Award interfere with the right of Praxair to terminate the
Participant’s employment.

 

  b. No Right to Future Awards. The selection of recipients of Awards under the
Plan is determined annually on the basis of several factors, including job
responsibilities and anticipated future job performance. The Participant’s
selection to receive this Award shall in no way entitle him/her to receive, or
otherwise obligate the Company to provide the Participant, any future option
Award or other award under the Plan or otherwise.

 

  c. Cancellation of Award. Notwithstanding any other provision of this Award,
the Committee may, in its sole discretion, cancel, rescind, suspend, withhold,
or otherwise limit or restrict this Award, and/or recover any gains realized by
the Participant in connection with this Award, in the event of any actions by
the Participant are determined by the Committee to (a) constitute a conflict of
interest with Praxair, (b) be prejudicial to Praxair’s interests, or (c) violate
any non-compete agreement or obligation of the Participant to Praxair, any
confidentiality agreement or obligation of the Participant to Praxair, Praxair’s
applicable policies, or the Participant’s terms and conditions of employment.

 

  d. Governing Law. This Award shall be governed by and construed in accordance
with the laws of Connecticut, without giving effect to principles of conflict of
laws.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.

 

PRAXAIR, INC.

By:

   

 

 

4